DETAILED ACTION
This office action is responsive to amendment filed on July 15, 2022 in this application Martinsson et al., U.S. Patent Application No. 16/552,755 (Filed August 27, 2019) (“Martinsson”).  Claims 1 – 20 were pending.  Claims 1, 8, and 15 are amended.  Claims 1 – 20 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
	With respect to Applicant’s argument on pgs. 9 - 11 of the Applicant’s Remarks (“Remarks”) stating that prior art Wang fails to teach using a specified parameter to execute services offered by the deployment platforms, Examiner respectfully neither agrees nor disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 1.
Prior art reference Agarwala is used to teach the argued limitations by teaching that api calls are specified in a deployment plan as part of deployment scripts and specify parameters including API calls for engaging web service software artifacts offered on the deployment platforms, such as Tivoli services, and GPFS commands.  Agarwala at ¶¶ 0070 – 0075; id. at fig. 5 (P8-P10) & fig. 6.  Therefore, the current prior art teaches using a specified parameter to execute services offered by the deployment platforms.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., United States Patent Application Publication No. 2013/0086130 (Published April 4, 2013, filed May 25, 2012) (“Wang”), in view of Byrne et al., United States Patent Application Publication No. 2018/0089292 (Published March 29, 2018, filed December 1, 2017) (“Byrne”), Agarwala et al., United States Patent Application Publication No. 2012/0042055 (Published February 16, 2012, filed August 16, 2010) (“Agarwala”), and Joshi et al., United States Patent Application Publication No. 2011/0093513 (Published April 21, 2011, filed October 15, 2009) (“Joshi”).

Claims 1, 8, and 15
With respect to claims 1, 8, and 15 Wang teaches the invention as claimed including a computer implemented method, comprising: … creating, by the one or more processors, for each platform in the plurality of platforms, a logical data model comprising second metadata that describes deployment requirements [for] … the storage mechanisms available on each platform using the first metadata; {Metadata is used to define a logical model that maps application and data store components to a plurality of installation target platforms, where the model is then deployed and installed using scripts to populate the data.  Wang at ¶¶ 0018 & 0078 (mapping logical model using metadata); id. at ¶¶ 0031, 0046, 0051, 0056 – 0061, 0067, & 0073. (application and data store defined in the model is deployed onto a plurality of target platform nodes); id. at ¶¶ 0031 & 0073 (the model includes import parameter metadata used to define the plurality of host machine platforms that are targeted for deployment).  Metadata includes the hostname and passwords needed to authenticate with the storage mechanisms, such as a datastore, on an installation target platform.  Id. at fig. 2; id. at ¶¶ 0031.}
[generating…scripts] for the storage mechanisms available on each platform based on the second metadata,… and deploying, by the one or more processors, the entity into each platform in the plurality of platforms [by engaging a service offered by each platform] using the [platform-specific] access requirements [and the at least one parameter to execute the platform-specific] installation scripts and the [platform-specific] data population scripts.  {Metadata in the logical model is used by scripts to populate the data and install the application to the designated platforms.  Wang at ¶¶ 0019, 0033, 0035, 0067 (scripts populate data store at installation); id. at ¶¶ 0031 & 0056 – 0061 (application and data store defined in the model is deployed onto target platform nodes using access requirements).}
However, Wang does not explicitly teach the limitation:
defining, by one or more processors, a conceptual data model comprising an entity, a plurality of platforms, and first metadata that describes deployment requirements for each platform in the plurality of platforms; {Byrne does teach this limitation.  Byrne teaches that the application model, as taught by Wang may include metadata that defines the physical data model and federated queries for the various deployment platforms.  Byrne at ¶¶ 0027 & 0028; id. at Claim 26.
Wang and Byrne are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software installation, and both are trying to solve the problem of how to represent software during the deployment process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for an application model, as taught in Wang, with metadata that defines the physical data model and federated queries, as taught in Byrne.  Wang teaches that metadata may be used to identify installation platforms.  Id at ¶ 0031.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for an application model, as taught in Wang, with metadata that defines the physical data model and federated queries, as taught in Byrne, for the purpose of combining a known use of metatdata to identify installation platforms with using metadata to define the physical data model of those platforms.}
However, Wang and Byrne do not explicitly teach the limitation:
wherein the first metadata comprises platform-specific access requirements for authenticating with each platform in the plurality of platforms, syntactical requirements comprising at least one parameter needed to execute software artifacts on storage mechanisms available on each platform,…[deplying] by engaging a service offered by each platform …and [using] the at least one parameter to execute {Agarwala does teach this limitation.  Agarwala teaches that the metadata used to define a data model for deployment onto multiple platforms, as taught by Wang and Byrne may include where the data model metadata defines different installation requirements for different physical platforms, such as access requirements for authenticating with a particular platform using platform API calls, and storage configuration syntax commands, such as for configuration of a GPFS cluster or network shared disk nodes, and then generates platform and storage mechanism specific deployment scripts.  Agarwala at ¶¶ 0004, 0057, 0061, 0070, 0075; id. at claim 1; id. at ¶¶ 0070 – 0075 (API platform authentication calls and storage mechanism configuration plans). The api calls are specified as part of the deployment scripts and include parameters such as API calls for engaging web service software artifacts offered on the deployment platforms, such as Tivoli services, and GPFS commands.  Agarwala at ¶¶ 0070 – 0075; id. at fig. 5 (P8-P10) & fig. 6.
Wang, Byrne, and Agarwala are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software installation, and both are trying to solve the problem of how to represent software during the deployment process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a data model for deployment onto multiple platforms, as taught in Wang and Byrne, with requirements for different physical platforms and platform specific deployment scripts, as taught in Agarwala.  Wang teaches that metadata may be used to identify installation platforms.  Id at ¶ 0031.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a data model for deployment onto multiple platforms, as taught in Wang and Byrne, with requirements for different physical platforms and platform specific deployment scripts, as taught in Agarwala, for the purpose of combining a known use of metadata to identify installation platforms with using metadata to define the physical data model and installation scripts for those platforms.}
However, Wang, Byrne, and Agarwala do not explicitly teach the limitation:
[first metadata comprises] indexing capabilities of each storage mechanism in the storage mechanisms, and partitioning requirements for each storage mechanism in the storage mechanisms;…[deployment requirements for] creating a table, an index, and a partition across [the storage mechanisms]…generating, by the one or more processors, for each platform in the plurality of platforms, platform-specific installation scripts and platform-specific data population scripts…wherein the platform-specific installation scripts define one or more data structures in a database, and wherein the platform-specific data population scripts populate the one or more data structures with data; …platform specific [deployment] {Joshi does teach this limitation.  Joshi teaches that the metadata used to define a data model for deployment onto multiple platforms using deployment scripts, as taught by Wang, Byrne, and Agarwala may include where database deployment schema and script metadata is used to specify the structure of the database and to populate the database with data.  Joshi at ¶¶ 0037, 0039, 0043.  The deployment scripts utilize the schema to create the database structure such as database indexes as well as to specify partitions in which the database data is stored.  Id. at ¶¶ 0033 & 0039 (databases may be installed in “dedicated hard drive partitions” at a “particular target” specified by deployment scripts); id. at ¶¶ 0037, 0058, 0077 (deployment scripts specify database schema indexes).
Wang, Byrne, Agarwala, and Joshi are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software installation, and both are trying to solve the problem of how to represent software during the deployment process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a data model for deployment onto multiple platforms, as taught in Wang, Byrne, and Agarwala, with using database deployment scripts are to create the structure of the database and to populate the database with data, as taught in Joshi.  Wang teaches that scripts may be used to install and configure a database.  Id at ¶ 0033.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a data model for deployment onto multiple platforms, as taught in Wang, Byrne, and Agarwala, with using database deployment scripts are to create the structure of the database and to populate the database with data, as taught in Joshi, for the purpose of combining a known use of scripts to deploy and populate databases with a database deployment method that uses scripts.}

Claims 2, 9, and 16 
With respect to claims 2, 9, and 16, Wang, Byrne, Agarwala, and Joshi teach the invention as claimed, including:
receiving, by the one or more processors, a change to the conceptual data model; {The conceptual data model may be updated.  Byrne at ¶ 0030).
creating, by the one or more processors, updated installation scripts and updated data population scripts for each platform in the plurality of platforms based on the change and the conceptual data model; and redeploying, by the one or more processors, the entity into each platform in the plurality of platforms using the updated installation scripts and the updated data population scripts.  First Named Inventor Albert Meixner Attorney Docket No.: 16113-8212002 Application No. 15/628,480Filed June 20, 2017 Page 3of6{When a model is changed the scripts that are part of the model may then be used to perform the updating and installation.  Wang at ¶¶ 0021, 0084, 0085.}

Claims 3, 10, and 17 
With respect to claims 3, 10, and 17, Wang, Byrne, Agarwala, and Joshi teach the invention as claimed, including:
the generating further comprising: determining, by the one or more processors, an entity type corresponding to the entity; deriving, by the one or more processors, randomized data based on the first metadata and the entity type; and creating, by the one or more processors, … with the randomized data for each platform in the plurality of platforms.Application No. 15/628,480Filed June 20, 2017Page 3of6{Metadata is used to define a logical model that maps application and data store components to installation target platforms, where the model is then deployed and installed using scripts to populate the data.  Wang at ¶¶ 0018 & 0078 (mapping logical model using metadata); id. at ¶¶ 0019, 0033, 0035, 0067 (scripts populate data store at installation); id. at ¶¶ 0031 & 0056 – 0061 (application and data store defined in the model is deployed onto target platform nodes).}
the platform-specific data population scripts to populate the entity {The database deployment scripts are used to create the structure of the database and to populate the database with data.  Joshi at ¶¶ 0037, 0039, 0043.}

Claims 4, 11, and 18
With respect to claims 4, 11, and 18 Wang, Byrne, Agarwala, and Joshi teach the invention as claimed, including:
determining, by the one or more processors, an entity type corresponding to the entity; and creating, by the one or more processors, documentation based on the first metadata and the entity type, wherein the documentation describes the entity and the entity type.  Page 3of6{Metadata is used to define a logical model that maps application and data store components to installation target platforms, where the model is then deployed and installed using scripts to populate the data.  Wang at ¶¶ 0018 & 0078 (mapping logical model using metadata); id. at ¶¶ 0019, 0033, 0035, 0067 (scripts populate data store at installation); id. at ¶¶ 0031 & 0056 – 0061 (application and data store defined in the model is deployed onto target platform nodes).}

Claims 5, 12, and 19
With respect to claims 5, 12, and 19, Wang, Byrne, Agarwala, and Joshi teach the invention as claimed, including:
creating, by the one or more processors, a mapping file based on the conceptual data model.  Page 3of6{Metadata is used to define a logical model that maps application and data store components to installation target platforms, where the model is then deployed and installed using scripts to populate the data.  Wang at ¶¶ 0018 & 0078 (mapping logical model using metadata); id. at ¶¶ 0019, 0033, 0035, 0067 (scripts populate data store at installation); id. at ¶¶ 0031 & 0056 – 0061 (application and data store defined in the model is deployed onto target platform nodes).}

Claims 6, 13, and 20
With respect to claims 6, 13, and 20 Wang, Byrne, Agarwala, and Joshi teach the invention as claimed, including:
exposing, by the one or more processors, the conceptual data model to a query agent to process a federated query Page 3of6{Metadata is used that defines the physical data model and federated queries.  Byrne at ¶ 0028 & Claim 26.}

Claims 7 and 14
With respect to claims 7 and 14, Wang, Byrne, Agarwala, and Joshi teach the invention as claimed, including:
wherein the conceptual data model further comprises a second entity and a relationship between the entity and the second entity.   Page 3of6{Metadata is used to define a logical model that maps application and data store components to installation target platforms, where the model is then deployed and installed using scripts to populate the data.  Wang at ¶¶ 0018 & 0078 (mapping logical model using metadata); id. at ¶¶ 0019, 0033, 0035, 0067 (scripts populate data store at installation); id. at ¶¶ 0031 & 0056 – 0061 (application and data store defined in the model is deployed onto target platform nodes).}

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										October 22, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199